Citation Nr: 0411085	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1994 to December 1998.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection for 
hypothyroidism, rated 10 percent disabling.  The veteran's claim 
folder is under the jurisdiction of the Phoenix, Arizona RO.  In 
March 2001 the RO increased the rating to 30 percent, effective 
from the date of grant of service connection.  In March 2002 the 
Board ordered additional development of the evidence.  In June 
2003, the Board remanded the case to the RO for initial 
consideration of evidence as well as for further evidentiary 
development.  


FINDING OF FACT

During the appellate period the veteran's hypothyroidism has been 
manifested by complaints of fatigability and mental sluggishness 
and clinical documentation of weight gain; muscular weakness or 
mental disturbance is not clinically shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for hypothyroidism is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7903 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA have 
been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  

The RO properly provided notice to the veteran regarding this 
"downstream" issue in a July 2000 statement of the case (SOC), and 
in March 2001 and September 2003 supplemental SOCs.  See 
VAOPGCPREC 8-2003.  

The RO has obtained the veteran's service medical records and 
post-service VA treatment records.  He has been afforded several 
VA examinations, most recently in September 2003.  All of VA's due 
process, notice, and assistance duties, including those mandated 
by the VCAA, are met.  The veteran has been notified of everything 
he needed to be notified about; he has had more than ample 
opportunity to respond; and VA has provided all assistance it is 
obligated to provide.  The veteran is not prejudiced by the Board 
proceeding with appellate review at this point.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records show that hypothyroidism was diagnosed in 
service.  

On January 1999 VA examination hypothyroidism, in replacement 
therapy, due to Hashimoto thyroiditis was diagnosed.  The veteran 
denied any neurologic, cardiovascular or gastrointestinal 
symptoms.  He weighed 304 pounds.  He was not constipated.  

On August 2000 VA examination the veteran weighed 310 pounds.  He 
complained of symptoms of fatigue and mental sluggishness.  
Continuing Hashimoto's thyroiditis under treatment, not yet 
clinically stable was diagnosed.  

VA outpatient treatment records, dated in 2000 and 2001, indicate 
that the veteran continued to take prescribed medications for 
treatment of hypothyroidism.  

On September 2003 VA examination the veteran noted that his 
exercise regiment included walking and a stretching and 
strengthening program 3 to 5 times a week.  He denied 
constipation.  He reported intermittent fatigue that did not alter 
his functioning or employability.  He complained of severe 
heartburn and indigestion which occurred with use of Levothyroxine 
and controlled with Rabeprazole.  He added that during episodes of 
fatigue he felt mentally "fuzzy," making it difficult to focus 
clearly on work or studying.  Examination showed that he weighed 
363 pounds.  He was alert and oriented.  Extremity strength was 
5/5 on upper and lower extremities.  Hypothyroidism, well 
controlled on Levothyroxine was diagnosed.  Sequelae was noted to 
include intermittent fatigue and heartburn secondary to the 
supplemental Levothyroxine and difficulty concentrating during 
episodes of fatigue.  The examiner added that there was no 
functional loss or impact on employability.

Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The veteran's service-connected hypothyroidism is rated 30 percent 
under Diagnostic Code (Code) 7903.  Under Code 7903, a 30 percent 
rating requires that the condition be manifested by fatigability, 
constipation and mental sluggishness.  To warrant a 60 percent 
rating under this code, the disability must be productive of 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted when the condition is manifested by 
cold intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression, 
bradycardia (less than 60 beats per minute) and sleepiness.  38 
C.F.R. § 4.119.

Analysis

As noted, to establish entitlement to a rating in excess of 30 
percent muscular weakness, mental disturbance and weight gain must 
be shown.  Here, while weight gain is documented by the medical 
record (the veteran weighed 310 pounds in August 2000 and 363 
pounds in September 2003), the other required symptoms are not.  
While the veteran has complained of occasionally being mentally 
"fuzzy" and of episodes of fatigue, on VA examination he was alert 
and oriented, and strength was 5/5 in all extremities.  As the 
findings clinically shown do not satisfy or approximate (see 38 
C.F.R. § 4.7) the criteria for the next higher, 60 percent, 
rating, a rating in excess of 30 percent is not warranted.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court recognized 
a distinction between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), separate 
ratings can be assigned for separate periods of time based on the 
facts found - "staged" ratings.  Here neither muscular weakness 
nor mental disturbances are shown at any time during the appellate 
period.  Consequently, there is no evidentiary basis for "staged 
ratings."  






ORDER

A rating in excess of 30 percent for hypothyroidism is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



